Order entered May 15, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00037-CV

                          IN THE INTEREST OF J.D.B., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 12-771-W

                                           ORDER
       We GRANT the State’s May 12, 2014 unopposed motion to extend time to file brief and

ORDER the brief be filed no later than May 19, 2014. Because this is an accelerated appeal, no

further extensions will be granted absent exigent circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE